EXAMINER'S AMENDMENT
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 05 November 2019 and the Examiner-Initiated Interview conducted on 29 June 2022. Claims 1-17 (i.e. including two instances of claim 9) are currently pending.
Drawings
	The drawings received on 05 November 2019 are accepted by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Oleg F. Kaplun on 29 June 2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
	In line 7, the phrase “the outer conduit exits the outer sleeve” now reads:
--the outer conduit and exits the outer sleeve--

Claim 2 has been amended as follows:
	In line 2, the phrase “the length” now reads:
--a length--
Claim 5 has been amended as follows:
	In lines 3-4, the phrase “then the device” now reads:
--when the device--
	In line 6, the phrase “portion of bone” now reads:
--portion of the bone--

Claim 8 has been amended as follows:
	In line 3, the phrase “then the device” now reads:
--when the device--
	In line 5, the phrase “portion of bone” now reads:
--portion of the bone--

Misnumbered claim 9 (i.e. second instance of claim 9) has been renumbered as claim 10.

Misnumbered claim 10 has been renumbered as claim 11.

Misnumbered claim 11 has been renumbered as claim 12.

New claim 12 (i.e. old claim 11) has been amended as follows:
	In line 1, the phrase “system of claim 10” now reads:
--system of claim 11--

Misnumbered claim 12 has been renumbered as claim 13.

Misnumbered claim 13 has been renumbered as claim 14.

New claim 14 (i.e. old claim 13) has been amended as follows:
In line 2, the phrase “the length” now reads:
--a length--
	In lines 3-4, the phrase “reduction in diameter” now reads:
--reduction in the diameter--

Misnumbered claim 14 has been renumbered as claim 15.

New claim 15 (i.e. old claim 14) has been amended as follows:
In line 1, the phrase “system of claim 13” now reads:
--system of claim 14--

Misnumbered claim 15 has been renumbered as claim 16.

New claim 16 (i.e. old claim 15) has been amended as follows:
In line 1, the phrase “system of claim 14” now reads:
--system of claim 15--


Misnumbered claim 16 has been renumbered as claim 17.

New claim 17 (i.e. old claim 16) has been amended as follows:
In line 1, the phrase “system of claim 15” now reads:
--system of claim 16--

Misnumbered claim 17 has been renumbered as claim 18.

New claim 18 (i.e. old claim 17) has been amended as follows:
	In line 1, the phrase “system of claim 16” now reads:
--system of claim 17--
In line 2, the phrase “the linkage” now reads:
--a linkage--
	In line 3, the phrase “the linkage” now reads:
--a linkage--

Statement of Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, the following.
Regarding at least claim 1, a device for facilitating an insertion into a living body of a bone treatment device, comprising: an outer sleeve of flexible material forming an outer conduit extending longitudinally therethrough for the insertion of the bone treatment device to target sites within the body, a distal opening of the outer conduit being open so that, when the outer sleeve is in a desired position within the body, the bone treatment device is inserted through the outer conduit and exits the outer sleeve adjacent to a target portion of a bone; and an inner sleeve received within the outer sleeve and defining an inner conduit within the outer conduit, the inner sleeve forming a protective covering within the outer conduit, the inner sleeve being formed of metal, the inner sleeve being split, portions of the inner sleeve on opposite sides of the split being coupled to one another so that a diameter of the inner conduit is adjustable within a predetermined range in response to forces exerted thereon by one of the bone treatment device and tissues surrounding the outer sleeve.
Regarding at least claim 6, a system for treating a bone comprising: an insertion device configured for insertion within a living body, the insertion device providing a conduit to a target site within the body, the insertion device including an outer sleeve of flexible material forming an outer lumen extending longitudinally therethrough, a distal opening of the outer lumen being open so that, when the outer sleeve is in a desired position within the body a bone treatment device inserted through the outer lumen exits the outer sleeve adjacent to a target portion of the bone and an inner sleeve received within the outer sleeve and defining an inner lumen within the outer lumen, the inner sleeve forming a protective covering within the outer lumen, the inner sleeve being formed of metal, the inner sleeve being split longitudinally, portions of the inner sleeve on opposite sides of the split being coupled to one another so that a diameter of the inner lumen is adjustable within a predetermined range in response to forces exerted thereon by one of items inserted through the conduit and tissues surrounding the outer sleeve; and a wire guide sized and shaped for insertion through the conduit to the target site, the wire guide including a first lumen extending along a central longitudinal axis of the wire guide, the first lumen being sized and shaped to slidably receive a guide wire therethrough, the wire guide including a second lumen laterally offset from and parallel to the first lumen, the second lumen being sized and shaped to slidably receive a guide wire therethrough.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Note: VanOsten (U.S. Patent Application Publication 2013/0310886) and Hirsch et al. (U.S. Patent Application Publication 2018/0353193) disclose inventions closely resembling that of the current invention; however, fail to explicitly disclose the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775